 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TOMAS AFEWORKI,

 9                              Petitioner,               CASE NO. 20-132 RSM

10           v.                                           ORDER GRANTING MOTION TO
                                                          STAY AND ABEY HABEAS
11   RONALD HAYNES,                                       PETITION

12                              Respondent.

13          Pro se petitioner Tomas Afeworki proceeding in forma pauperis, moves to stay and abey

14   his federal habeas proceedings based on his attempt to exhaust state-court remedies. Dkt. 10.

15   Without waiving any defenses, Respondent does not oppose petitioner’s motion to stay. Dkt. 11.

16          The Court finds petitioner has demonstrated good cause for staying the present matter as

17   a protective petition contemplated in Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005). The Court

18   therefore GRANTS petitioner’s unopposed motion to stay the proceedings until his state-court

19   PRP proceeding is completely adjudicated. Dkt. 10.

20          The Court directs respondent and petitioner each to file a status report with

21   Magistrate Judge Brian A. Tsuchida every one hundred twenty (120) days, beginning one

22   hundred twenty (120) days from the date of this Order. If state proceedings conclude before

23   each 120 day reporting period, the parties shall immediately notify the Court. All pending



     ORDER GRANTING MOTION TO STAY
     AND ABEY HABEAS PETITION - 1
 1   deadlines are stricken, and respondent need not file an Answer to the federal habeas petition until

 2   forty-five (45) days after the stay of proceedings is lifted.

 3          The Clerk is directed to send copies of this Order to petitioner and to the Honorable

 4   Ricardo S. Martinez.

 5          DATED this 27th day of February, 2020.

 6

 7                                                                   A
                                                            BRIAN A. TSUCHIDA
 8                                                          Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO STAY
     AND ABEY HABEAS PETITION - 2
